DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-6 and 8 are objected to because of the following informalities:  
Claim 1 Line 8 states in part: “the electromagnetic force”. Should be changed to state: --one of the electromagnetic forces--. 
Claim 1 Line 9 states: “of the drive shaft in a contactless manner by using the electromagnetic force,” should be changed to state: --of the drive shaft in a contactless manner by using another one of the electromagnetic forces,--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5: Line 2-3 states: “wherein the drive support unit includes a coil through which a coil current in the predetermined current range flows,”. It is unclear the exact limitations the applicant is introducing here, specifically if the “coil current” in the predetermined current range in Line 3 is the same as either one of the currents that are claimed in Claim 1 Line 6 or if the limitation “a coil current” is a different current being claimed? Is the “coil current” in the predetermined current range in Line 2 of claim 5 a separate or distinct control variable from the currents claimed in Claim 1 Line 6?  For the purpose of examination the limitation in question will be examined as best understood. 
Finally; depending claim(s) inherit deficiencies from the parent claim(s).   	Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara US 2015/0167687 in view of Morrison USPN 6727618.
Regarding Claim 1: Kurihara US 2015/0167687 discloses the limitations: 
an impeller (3;3a and/or 3b);
a drive shaft 2; and
a drive support unit (5,6; 5a,5b,6a,6b,6c) through which currents in a predetermined current range flow to generate electromagnetic forces (element 5 of the drive support unit is a motor, element 6 (e.g. element 6a) of the drive support unit are magnetic bearings, when electric power is supplied to the motor 5 it generates a predetermined rotating magnetic force to rotate the shaft ¶0033, likewise when electric power is supplied to the magnetic bearings 6 (e.g. radial magnetic bearing 6a and axial magnetic bearing 6c) predetermined magnetic forces are generated that restrict the position of the shaft in the radial and axial direction ¶0034, to achieve each of these outcomes a current (i.e. a current provided to motor 5 and a current provided to magnetic bearings 6 (i.e. current provided to radial magnetic bearing 6a and/or axial magnetic bearing 6c)) in a predetermined range is provided to generate the particular desired predetermined magnetic forces (i.e. a rotating electro-magnetic force in motor 5 and appropriate electro-magnetic bearing forces in magnetic bearings 6 (i.e. electromagnetic forces in radial magnetic bearing 6a and/or axial magnetic bearing 6c)); additionally, it is noted that in the specification of the instant application a discrete value for the predetermined current range is not contemplated; thus the prior art address the limitation in the same general way as the instant application), the drive support unit being configured to rotationally drive the drive shaft by using one of the electromagnetic forces (¶0033, i.e. using the rotating electromagnetic force in motor 5) and to support a radial load of the drive shaft in a contactless manner by using another one of the electromagnetic forces (¶0034, i.e. using the appropriate radial electromagnetic bearing forces in magnetic bearings 6 (i.e. in radial magnetic bearing 6a)),
the drive support unit (5,6; 5a,5b,6a,6b,6c) including at least one bearingless motor (the motor 5 in Figure 1 of the prior art discloses a structure similar to that which is illustrated in Figure 8 of the instant application, furthermore in the instant application Page 31 ¶0113 states that touchdown bearings 140,141 support the drive shaft when the (drive support unit) is not energized that is when the drive shaft 130 is not levitated; and the prior art of Kurihara provides auxiliary bearings 7 to support shaft 2 under similar situations as discussed in ¶0029, thus the prior art of Kurihara addresses the bearingless motor limitation within the same confines as the instant application), wherein the at least one bearingless motor 5 includes a rotor-stator pair (5a,5b) constituted by a rotor (rotor 5a) and a stator (stator 5b) in a contactless manner (¶0033-¶0034). Kurihara US 2015/0167687 is silent regarding the limitations: the rotor-stator pair is configured to rotationally drive the drive shaft and to support the radial load of the drive shaft.
However, Morrison USPN 6727618 does disclose the limitations:
a drive shaft 66; and
a bearingless motor (10; 20,40, Column 2 Line 65-Column 3 Line 22, title) through which currents in a predetermined current range flow to generate electromagnetic forces (a first current flows through stator windings 32b,32f,32d,32h to drive (i.e. with a rotating electromagnetic force (e.g. one of the claimed electromagnetic forces)) first portion 42 about the stator 20, Column 3 Line 23-38, Column 3 Line 53-Column 4 Line 12, and a second current flows through stator windings 32a,32c,32e,32g to produce magnetic fluxes (i.e. radial magnetic forces (e.g. another one of the claimed electromagnetic forces)) to radially locate the second portion 43 within stator 20, Column 3 Line 39-60, Column 4 Line 13-50; additionally the prior art of Morrison addresses the limitation “a predetermined current range” in a general sense within the same confines as the instant application), the bearingless motor being configured to rotationally drive the drive shaft by using one of the electromagnetic forces (i.e. rotationally drive the shaft with drive pole pairs 24b,24f,34d,24h using the rotating electromagnetic force, Column 3 Line 23-38, Column 3 Line 53-Column 4 Line 12) and to support a radial load of the drive shaft in a contactless manner by using another one of the electromagnetic forces (i.e. move the shaft radially back towards the center utilizing the north stator poles and the south stator poles, Column 3 Line 39-60, Column 4 Line 13-50),
wherein the bearingless motor (10; 20,40, the motor is a bearingless motor within the same confines as the instant application addresses this limitation, also see Title) includes a rotor-stator pair (40,20) constituted by a rotor (40; 42,43,62, Column 3 Line 53-60 and Column 4 Line 26-35) and a stator (20;Column 3 Line 23-38, Column 3 Line 53-Column 4 Line 35) and is configured to rotationally drive the drive shaft and to support the radial load of the drive shaft in a contactless manner (the rotor stator pair drives the shaft 66 via the stator drive winding and the first portion 42 of the rotor, and levitates the shaft 66 via the stator levitation poles and the second portion 43 of the rotor).
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller 10 and rotor-stator pair (5a,5b) in the drive support unit (5,6; 5a,5b,6a,6b,6c) of Kurihara US 2015/0167687 with the controller 70 and rotor-stator pair (40,20) of Morrison USPN 6727618 in order to provide a bearingless switched reluctance motor having a higher load carrying capacity and/or higher vibration suppression capacity (Column 2 Line 20-25, Column 2 Line 33-50).
Regarding Claim 4: Kurihara US 2015/0167687 as modified by Morrison USPN 6727618 does disclose the limitations: “wherein when 
a magnetic flux generated in the drive support unit to rotationally drive the impeller and the drive shaft is represented by a driving magnetic flux BM,
a magnetic flux generated in the drive support unit to support the radial load of the drive shaft is represented by a supporting magnetic flux BS, 
a maximum value of a sum of the driving magnetic flux BM and the supporting magnetic flux BS in a predetermined operating region of the turbo compressor is represented by (BM + BS)max, 
a magnetic flux generated in the drive support unit to generate a driving torque corresponding to a maximum torque load in the predetermined operating region is represented by BMmax, 
a magnetic flux generated in the drive support unit to support a maximum radial load of the drive shaft in the predetermined operating region is represented by BSmax, and 
a magnetic flux generated in the drive support unit when the current flowing through the drive support unit is equal to an upper limit of the predetermined current range is represented by Bmax, 
the drive support unit is configured such that a relationship given by (BM+BS)max ≤ Bmax < BMmax + BSmax is satisfied (the prior art combination of Kurihara as modified by Morrison has the same compressor, motor, magnetic bearing and, controller structure as the instant application; the prior art is able to operate in the same way as the instant application; furthermore when the claim is read in light of the specification, there are no disclosed specific programing steps or algorithm performed in either the controller or the drive support unit which are necessary to configure the drive support unit “such that a relationship given by (BM+BS)max ≤ Bmax < BMmax + BSmax is satisfied” as recited in the claim; therefore since the combination of prior art has the same structure as the instant application, Kurihara as modified by Morrison would be capable of satisfying the relationship given by (BM+BS)max ≤ Bmax < BMmax + BSmax within the same confines as the instant application).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara US 2015/0167687 in view of Morrison USPN 6727618 as applied to claim 1 above, and further in view of Habermann USPN 4720649.
Regarding Claim 8: Kurihara US 2015/0167687 as modified by Morrison USPN 6727618 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Additionally, Kurihara US 2015/0167687 as modified by Morrison USPN 6727618 discloses: wherein the drive support unit (Kurihara - 5,6; 5a,5b,6a,6b,6c | Morrison - 10; 20,40) includes the at least one bearingless motor (Kurihara - 5 | Morrison - 10; 20,40) and a magnetic bearing (Kurihara - 6; second radial magnetic bearing 6b) arranged side-by-side with the at least one bearingless motor in an axial direction of the drive shaft (in the combination of Kurihara as modified by Morrison the second radial bearing 6b is arranged side-by-side with the at least one bearingless motor (Kurihara - 5 | Morrison - 10; 20,40) in an axial direction of drive shaft 2 of Kurihara), the magnetic bearing (Kurihara - 6; 6b) configured to support the radial load of the drive shaft in a contactless manner (Kurihara - ¶0035,¶0042). Kurihara US 2015/0167687 is silent regarding the limitations: the radial magnetic bearing including a plurality of electromagnets. 
However Habermann USPN 4720649 does disclose the limitations: 
a radial magnetic bearing (i.e. radial magnetic bearing illustrated in the Figures), the radial magnetic bearing including a peripheral portion 20 which interconnects a plurality of pairs of poles 21 which project inwardly towards a rotor 1 of the radial magnetic bearing, electromagnetic windings 22 are disposed around the various poles 21, the radial magnetic bearing including a plurality of electromagnets (each of the four pole pairs with electromagnetic windings constitutes an electromagnet, thus Habermann teaches a radial magnetic bearing with a plurality of electromagnets) 
Hence it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second radial magnetic bearing 6b of Kurihara US 2015/0167687 with the radial magnetic bearing including a plurality of electromagnets (i.e. two electromagnets 21,22 along axes XX’ and two electromagnets along YY’) of Habermann USPN 4720649 in order to make it possible to hold the rotor in a predetermined radial position with the radial magnetic bearing (Column 2 Line 35-38).
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara US 2015/0167687 in view of Morrison USPN 6727618 as applied to claim 1 above, and further in view of Koki US 2014/0219820.
Regarding Claim 2: Kurihara US 2015/0167687 as modified by Morrison USPN 6727618 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. 
Additionally, Kurihara US 2015/0167687 discloses: wherein the turbocompressor (i.e. turbocompressor 1 illustrated in Figure 1, ¶0026-¶0027) further comprises a power source (disclosed power source controlled by controller 10 ¶0033) that allows the currents to flow through the drive support unit (controller 10 is disclosed as controlling both the rotation of the motor 5 ¶0033, and also the magnetic forces in the magnetic bearings 6 ¶0034, thus controller 10 allows currents to flow through the parts that make up the drive support unit) and a controller 10 that controls the power source (¶0033-¶0034); additionally it is known in the art that motors drive rotating machinery (e.g. impellers and shafts) with rotating magnetic fluxes - thus the rotative power for rotating the shaft (Kurihara ¶0033) corresponds to the claimed “driving magnetic flux BM”, and also when Kurihara discusses the magnetic forces generated by the electromagnetic bearings (Kurihara ¶0034) these forces correspond to the claimed “supporting magnetic flux BS”. 
Also, Morrison USPN 6727618 discloses that the main windings 32a, 32b, 32c, 32d, 32e, 32f, 32g, and 32h are divided into two sets of uses, one set to produce fluxes to support the rotor within the stator, and the remaining set to drive the rotor (Column 3 Line 22-38, column 3 Line 52-Column 4 Line 25); additionally as the fluxes disclosed by Morrison are generated by electromagnets it is understood that they are magnetic fluxes - thus Morrison discloses “a driving magnetic flux BM” with the disclosed fluxes to drive the rotor (Column 3 Line 52-Column 4 Line 25) and “a supporting magnetic flux BS” with the fluxes to support the rotor within the stator (Column 3 line 22-38).
Kurihara US 2015/0167687 as modified by Morrison USPN 6727618 is silent regarding the limitations: a controller that controls the power source so that, when the turbo compressor operates in a rotating-stall generation region and a surging region, a ratio of current IS for generating the supporting magnetic flux BS to current IM for generating the driving magnetic flux BM is increased, compared to during normal operation, when compared at the same rotational speed. 
However Koki US 2014/0219820 does disclose the limitations: a compressor 12, a motor 14, a current detector 16, a controller (30, ¶0080-¶0096), when the compressor operates in a rotating-stall generation region and a surging region (i.e. when the compressor 12 is surging), the electric motor driving the compressor does not work thus dropping a drive current measured by the current detector below a current threshold (¶0097-¶0103).
Additionally in the combination of Kurihara US 2015/0167687 as modified by Morrison USPN 6727618 while discrete values for the IS current and BS current are not known, they do have a value, since current is used to rotate the motor and support the bearing. Additionally the teachings of Koki identify that during surge the work done by the motor driving the compressor is negligible (i.e. the compressor does not work when a state of the compressor leads to surging (¶0097-¶0103)). Thus Koki also provides evidence that the BS current for driving the motor would greatly reduce upon the occurrence of surge. As a result of this the ratio of currents during normal operation ISnorm/BSnorm would see an increase at the onset of surge assuming that the IS current is constant. This is because according to Koki the driving current of the motor decreases during surge. Therefore the magnitude of the ratio would increase during surge since the denominator in the ratio ISsurge/BSsurge would be less than during the normal operation when compared at the same rotating speed. 
Hence it would have been obvious to one of ordinary skill in the art to modify the controller 10 and the motor 5 driving the turbocompressor 1 of Kurihara US 2015/0167687 with the controller 30 and the current detector 16 of Koki US 2014/0219820 in order to detect surging based on the behavior of the drive current I of the electric motor (¶0097-¶0103).
Regarding Claim 3: Kurihara US 2015/0167687 as modified by Morrison USPN 6727618 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. 
Additionally, Kurihara US 2015/0167687 discloses: wherein the turbocompressor (i.e. turbocompressor 1 illustrated in Figure 1, ¶0026-¶0027) further comprises a power source (disclosed power source controlled by controller 10 ¶0033) that allows the currents to flow through the drive support unit (controller 10 is disclosed as controlling both the rotation of the motor 5 ¶0033, and also the magnetic forces in the magnetic bearings 6 ¶0034, thus controller 10 allows current to flow through the parts that make up the drive support unit) and a controller 10 that controls the power source (¶0033-¶0034); additionally it is known in the art that motors drive rotating machinery (e.g. impellers and shafts) with rotating magnetic fluxes - thus the rotative power for rotating the shaft (Kurihara ¶0033) corresponds to the claimed “driving magnetic flux BM”, and also when Kurihara discusses the magnetic forces generated by the electromagnetic bearings (Kurihara ¶0034) these forces corresponds to the claimed “supporting magnetic flux BS”. 
Also, Morrison USPN 6727618 discloses that the main windings 32a, 32b, 32c, 32d, 32e, 32f, 32g, and 32h are divided into two sets of uses one set to produce fluxes to support the rotor within the stator, and the remaining set to drive the rotor (Column 3 Line 22-38, column 3 Line 52-Column 4 Line 25); additionally as the fluxes disclosed by Morrison are generated by electromagnets it is understood that they are magnetic fluxes - thus Morrison discloses “a driving magnetic flux BM” with the disclosed fluxes to drive the rotor (Column 3 Line 52-Column 4 Line 25) and “a supporting magnetic flux BS” with the fluxes to support the rotor within the stator (Column 3 line 22-38).
Kurihara US 2015/0167687 as modified by Morrison USPN 6727618 is silent regarding the limitations: a controller that controls the power source so that, when the turbo compressor operates in a rotating-stall generation region and a surging region, a ratio of current IS for generating the supporting magnetic flux BS to current IM for generating the driving magnetic flux BM is increased, compared to during normal operation, when compared at the same rotational speed. 
However Koki US 2014/0219820 does disclose the limitations: a compressor 12, a motor 14, a current detector 16, a controller (30, ¶0080-¶0096), when the compressor operates in a rotating-stall generation region and a surging region (i.e. when the compressor 12 is surging), the electric motor driving the compressor does not work thus dropping a drive current measured by the current detector below a current threshold (¶0097-¶0103).
Additionally in the combination of Kurihara US 2015/0167687 as modified by Morrison USPN 6727618 while discrete values for the IS current and BS current are not known, they do have a value, since current is used to rotate the motor and support the bearing. The teachings of Koki identify that during surge the work done by the motor driving the compressor is negligible (i.e. the compressor does not work when a state of the compressor leads to surging (¶0097-¶0103)). Thus Koki also provides evidence that the BS current for driving the motor would greatly reduce upon the occurrence of surge. As a result of this the ratio of currents during normal operation ISnorm/BSnorm would see an increase at the onset of surge assuming that the IS current is constant, since according to Koki the driving current of the motor decreases during surge. Therefore the magnitude of the ratio would increase during surge since the denominator in the ratio ISsurge/BSsurge would be less than during the normal operation when compared at the same rotating speed. Additionally, since surging is known to be reverse flow through the compressor, the volumetric flow delivered by the compressor would also decrease when the compressor is surging - therefore the controller would not have to take any particular action to cause the volumetric flow rate delivered by the compressor to decrease, as a decrease in volumetric flow rate is inherent during a surge condition.
Hence it would have been obvious to one of ordinary skill in the art to modify the controller 10 and the motor 5 driving the turbocompressor 1 of Kurihara US 2015/0167687 with the controller 30 and the current detector 16 of Koki US 2014/0219820 in order to detect surging based on the behavior of the drive current I of the electric motor at the time of surging (¶0097-¶0103).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara US 2015/0167687 in view of Morrison USPN 6727618 as applied to claim 1 above, and further in view of Powell USPN 9086070.
Regarding Claim 6: Kurihara US 2015/0167687 as modified by Morrison USPN 6727618 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. 
Additionally, Kurihara US 2015/0167687 discloses: wherein the turbocompressor (i.e. turbocompressor 1 illustrated in Figure 1, ¶0026-¶0027) further comprises a power source (disclosed power source controlled by controller 10 ¶0033) that allows the currents to flow through the drive support unit (controller 10 is disclosed as controlling both the rotation of the motor 5 ¶0033, and also the magnetic forces in the magnetic bearings 6 ¶0034, thus controller 10 allows current to flow through the parts that make up the drive support unit); and a controller 10 that controls the power source (¶0033-¶0034).
Also, Morrison USPN 6727618 discloses that controller 70 separately controls motoring functions and bearing functions of the drive unit (Column 3 Line 22-38, column 3 Line 52-Column 4 Line 25), with four poles dedicated to driving the rotor, levitation of the rotor (Column 3 Line 53-66), the controller receiving signals from sensors 50,52, which detect movement of the rotor from the center of the bore 12, upon sensing a movement a bias current is adjusted with a correcting current to pull the rotor 40 back to the center (Column 5 Line 13-27).
Kurihara US 2015/0167687 as modified by Morrison USPN 6727618 is silent regarding the limitations: when the turbo compressor operates in a surging region only a current for supporting the radial load of the drive shaft in a contactless manner flows through the drive support unit, but a current that contributes to a driving torque does not flow through the drive support unit. 
However Powell USPN 9086070 does disclose the limitations: when the turbo compressor (i.e. centrifugal compressor) operates in a surging region (i.e. during a surge event) only a current for supporting the radial load of the drive shaft in a contactless manner flows through the drive support unit (i.e. the active magnetic bearings which support the impeller drive shaft even in the event of a surge Column 3 Line 14-24, Powell discloses maintaining the shaft position with the electromagnetic bearings even in the event of surge; also in order to actively use the active magnetic bearings (i.e. electromagnetic bearings) during surge as taught by Powell, would require a current flow through the active magnetic bearings / electromagnetic bearings; thus the disclosure of Powell inherently teaches a current flows through the active magnetic bearings / electromagnetic bearings of the drive support unit when the turbo compressor operates in a surging region), but a current that contributes to a driving torque does not flow through the drive support unit (during surge signals to the drive motor to “slow the speed of the impeller to an idle condition” means that when the speed of the impeller is slowing, a current that contributes to a driving torque does not flow through the motor of the drive support unit, Column 3 Line 64-Column 4 Line 15, Powell discloses when the compressor surges the controller signals the drive motor to slow the drive motor to an idle condition until the delivery pressure of the compressor becomes less than pre-set load pressure Pl (which is outside of the surge region, see Fig 3); furthermore, as is known in the art in order to maintain or increase the speed of a motor requires a constant supply of current, additionally to slow the rotation of the motor to an idle condition as disclosed in Powell would mean removing the driving current provided to the motor, so that it could gradually slow to a stop (e.g. reach an idle condition); thus the disclosure of Powell inherently teaches stopping supply of current that generates a driving torque of the motor of the drive support unit during when the compressor operates in a surging region). 
Hence it would have been obvious to one of ordinary skill in the art to modify the controller 10 of the turbocompressor 1 of Kurihara US 2015/0167687 with the control system methodology of Powell USPN 9086070 in order to maximize the efficacy of the compressor (Abstract).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara US 2015/0167687 in view of Morrison USPN 6727618 as applied to claim 1 above, and further in view of Kascak USPN 7456537.
Regarding Claim 5: Kurihara US 2015/0167687 as modified by Morrison USPN 6727618 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Kurihara US 2015/0167687 as modified by Morrison USPN 6727618 is silent regarding the limitations: a coil through which a coil current flows can be used to generate a driving torque at one time and support a radial load at another time. This is because Morrison uses separate windings to generate the rotating magnetic force (i.e. driving force) and the radial magnetic force (i.e. radial bearing force). 
However Kascak USPN 7456537 does disclose the limitations: a control system for an electromagnetic rotary drive for a bearingless motor comprises a winding configuration comprising a plurality of individual pole pairs through which phase current flows, each phase current producing both a lateral force and a torque, at least three pole pairs through which phase current flows resulting in three three-phase systems; each phase system has a first rotor reference frame axis current that produces a levitating force with no average torque and a second rotor reference frame axis current that produces torque (Abstract) , and 
wherein when 
a magnetic flux generated in the drive support unit to rotationally drive the impeller and the drive shaft is represented by a driving magnetic flux BM (the prior art combination of Kurihara as modified by Morrison and Kascak has the same compressor, motor, magnetic bearing and, controller structure as the instant application; therefore the prior art is able to operate in the same way as the instant application; furthermore when the claim is read in light of the specification, there are no disclosed specific programing steps or an algorithm performed in either the controller or the drive support unit in the instant application, which are necessary to “represent a magnetic flux generated in the drive support unit to rotationally drive the impeller and the drive shaft” by “a driving magnetic flux BM” as recited in the claim; therefore since the combination of prior art has the same structure as the instant application, Kurihara as modified by Morrison and Kascak USPN 7456537 would be inherently capable of performing the function of “a magnetic flux generated in the drive support unit to rotationally drive the impeller and the drive shaft is represented by a driving magnetic flux BM” within the same confines as the instant application), 
a magnetic flux generated in the drive support unit to support the radial load of the drive shaft is represented by a supporting magnetic flux BS (the prior art combination of Kurihara as modified by Morrison and Kascak has the same compressor, motor, magnetic bearing and, controller structure as the instant application; therefore the prior art is able to operate in the same way as the instant application; furthermore when the claim is read in light of the specification, there are no disclosed specific programing steps or an algorithm performed in either the controller or the drive support unit in the instant application, which are necessary to “represent a magnetic flux generated in the drive support unit to support the radial load of the drive shaft” by “a supporting magnetic flux BS” as recited in the claim; therefore since the combination of prior art has the same structure as the instant application, Kurihara as modified by Morrison and Kascak USPN 7456537 would be inherently capable of performing the function of “a magnetic flux generated in the drive support unit to support the radial load of the drive shaft is represented by a supporting magnetic flux BS” within the same confines as the instant application), 
a magnetic flux generated in the drive support unit to generate a driving torque corresponding to a maximum torque load in a predetermined operating region of the turbo compressor is represented by BMmax, and the coil current flowing through the coil when the driving torque corresponding to the maximum torque load is generated is represented by a maximum torque current IBMmax (the prior art combination of Kurihara as modified by Morrison and Kascak has the same compressor, motor, magnetic bearing and, controller structure as the instant application; therefore the prior art is able to operate in the same way as the instant application; furthermore when the claim is read in light of the specification, there are no disclosed specific programing steps or an algorithm performed in either the controller or the drive support unit in the instant application, which are necessary to “represent a magnetic flux generated in the drive support unit to generate a driving torque corresponding to a maximum torque load in a predetermined operating region of the turbo compressor” by “BMmax” OR “represent the coil current flowing through the coil when the driving torque corresponding to the maximum torque load is generated” by “a maximum torque current IBMmax” as recited in the claim; therefore since the combination of prior art has the same structure as the instant application, Kurihara as modified by Morrison and Kascak USPN 7456537 would be inherently capable of performing the function of “a magnetic flux generated in the drive support unit to generate a driving torque corresponding to a maximum torque load in a predetermined operating region of the turbo compressor is represented by BMmax, and the coil current flowing through the coil when the driving torque corresponding to the maximum torque load is generated is represented by a maximum torque current IBMmax” within the same confines as the instant application), 
a magnetic flux generated in the drive support unit to support a maximum radial load of the drive shaft in the predetermined operating region is represented by BSmax, and the coil current flowing through the coil when the maximum radial load of the drive shaft is supported is represented by a maximum support force current IBSmax (the prior art combination of Kurihara as modified by Morrison and Kascak has the same compressor, motor, magnetic bearing and, controller structure as the instant application; therefore the prior art is able to operate in the same way as the instant application; furthermore when the claim is read in light of the specification, there are no disclosed specific programing steps or an algorithm performed in either the controller or the drive support unit in the instant application, which are necessary to “represent a magnetic flux generated in the drive support unit to support a maximum radial load of the drive shaft in the predetermined operating region” by “BSmax” OR “represent the coil current flowing through the coil when the maximum radial load of the drive shaft is supported” by “a maximum support force current IBSmax” as recited in the claim; therefore since the combination of prior art has the same structure as the instant application, Kurihara as modified by Morrison and Kascak USPN 7456537 would be inherently capable of performing the function of “a magnetic flux generated in the drive support unit to support a maximum radial load of the drive shaft in the predetermined operating region is represented by BSmax, and the coil current flowing through the coil when the maximum radial load of the drive shaft is supported is represented by a maximum support force current IBSmax” within the same confines as the instant application), and 
a magnetic flux generated in the drive support unit by causing a current obtained by adding together the maximum torque current IBMmax and the maximum support force current IBSmax to flow through the coil is represented by BMSmax (the prior art combination of Kurihara as modified by Morrison and Kascak has the same compressor, motor, magnetic bearing and, controller structure as the instant application; therefore the prior art is able to operate in the same way as the instant application; furthermore when the claim is read in light of the specification, there are no disclosed specific programing steps or an algorithm performed in either the controller or the drive support unit in the instant application, which are necessary to “represent a magnetic flux generated in the drive support unit by causing a current obtained by adding together the maximum torque current IBMmax and the maximum support force current IBSmax to flow through the coil” by “BMSmax” as recited in the claim; therefore since the combination of prior art has the same structure as the instant application, Kurihara as modified by Morrison and Kascak USPN 7456537 would be inherently capable of performing the function of “a magnetic flux generated in the drive support unit by causing a current obtained by adding together the maximum torque current IBMmax and the maximum support force current IBSmax to flow through the coil is represented by BMSmax” within the same confines as the instant application), 
the drive support unit is configured such that a relationship given by BMSmax < BMmax + BSmax is satisfied (the prior art combination of Kurihara as modified by Morrison and Kascak USPN 7456537 has the same compressor, motor, magnetic bearing and, controller structure as the instant application; therefore the prior art is able to operate in the same way as the instant application; furthermore when the claim is read in light of the specification, there are no disclosed specific programing steps or an algorithm performed in either the controller or the drive support unit in the instant application, which are necessary to configure the drive support unit “such that a relationship given by BMSmax < BMmax + BSmax is satisfied” as recited in the claim; therefore since the combination of prior art has the same structure as the instant application, Kurihara as modified by Morrison and Kascak USPN 7456537 would be capable of satisfying the relationship given by BMSmax < BMmax + BSmax within the same confines as the instant application). 
Hence it would have been obvious to one of ordinary skill in the art to modify the rotor-stator pair and controller of Kurihara US 2015/0167687 as modified by Morrison USPN 6727618 with the control system and winding configuration of Kascak USPN 7456537 in order to provide a bearingless motor where each phase current is able to produce both a lateral force and a torque (Column 1 Line 58-Column 2 Line 18).

	
Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention. 
It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).
Response to Amendment
Regarding Applicants remarks on Page 13 ¶4-¶5 filed on 05/09/2022 requesting consideration of citation numbers 1-3 in the IDS filed on October 25, 2019. However, these references have already been considered by the examiner. And furthermore the two page 1449 document mailed on 02/07/2022 has the stamp indicating that all references have been considered except where lined through, meaning that cited documents 1-3 in the IDS in question, have been considered by the examiner.
Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive.
Page 15 ¶1-¶4: Applicant traverses the rejection under §103 by arguing against the prior art of Kurihara.
--Examiner disagrees. in response to applicants argument that, because "the motor of Kurihara is placed in a center of a shaft housing 4a so as to be sandwiched between a pair of radial magnetic bearings, [it] is not "a drive support unit configured to support a radial load of the drive shaft in a contactless manner" as claimed" is illogical. Magnetic bearings such as those in the prior art of Kurihara, support elements with a magnetic field, not with physical components that contact the supported element, therefore radial magnetic bearings are able to support in a contactless manner. Additionally, it is noted that one of the non-elected species (i.e. SPECIES 5 Figures 30-38) in the instant application, has radial magnetic bearings 621 on both sides of motor 640. Does Applicant believe that the non-elected species (i.e. SPECIES 5 Figures 30-38) in the instant application fails to disclose "a drive support unit configured to support a radial load of the drive shaft in a contactless manner"? 
Furthermore, if applicant is arguing that because there are two radial magnetic bearings instead of only a single radial magnetic bearing, supporting the motor, this argument is not persuasive either. This is because the claims as written do not exclude a second radial magnetic bearing. Additionally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., there are two radial magnetic bearings in the prior art of Kurihara instead of only a single radial magnetic bearing as shown in Fig. 8 of the instant application) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore for at least the reasons discussed above applicants argument is not persuasive.--
Page 15 ¶5-¶6: Applicant continues to traverses the rejection under §103 by arguing against the prior art of Morrison.
--Examiner disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, motivation to modify the apparatus of Kurihara with the motor of Morrison is found in the prior art of Morrison, which teaches the advantages provided from using the motor disclosed by Morrison. Thus for the reasons mentioned, Applicants arguments are not persuasive.--
Page 15 ¶7-Page 16 Line 10: Applicant continues to traverses the rejection under §103 by arguing against a combination of the prior art of Kurihara in view of Morrison different from the combination made by the examiner.
--Arguments not persuasive. Applicant argues against a combination of prior art where the combination of the motor 5 and the radial magnetic bearings 6a, 6b of Kurihara were to be replaced only with the bearingless motor 10 of Morrison. However, this is not what is used in the rejection of claim 1 in the instant application. Thus Applicants arguments are not found persuasive.--
Page 16 ¶3-¶5: Applicant traverses the rejection of claims 2-3 under §103 by arguing that the prior art of Koki “fails to disclose controlling drive currents of a motor in a surging region”. 
--Examiner disagrees. Claim 2 as written does not require the controller to change (i.e. increase or decrease) any particular variable in order to achieve the increase of the claimed ratio. As claim 2 is written, all that is required is that the controller controls the power source, and that the ratio increases during surge. Furthermore, the prior art of Koki provides evidence why the magnitude of the ratio would increase during surge given the combination of prior art references. 
Additionally, claim 3 as written does not require the controller to change (i.e. increase or decrease) any particular variable in order to achieve the increase of  the claimed ratio. As claim 3 is written, all that is required is that the controller controls the power source, and that the ratio increases as a refrigerant volumetric flow rate decreases (as would be the case during surge). Furthermore, the prior art of Koki provides evidence why the magnitude of the ratio would increase; and how the controller would not have to take any particular action to cause the volumetric flow rate delivered by the compressor to decrease, as a decrease in volumetric flow rate is inherent during a surge condition. Thus Applicants arguments are not persuasive.--
Page 16 ¶6-¶7: Applicant traverses the §103 rejection by arguing against the prior art of Powell.
--Examiner disagrees. The prior art of Powell discloses that the active magnetic bearings which support the impeller drive shaft even in the event of a surge Column 3 Line 14-24. And also discloses that during surge, signals are provided to the drive motor to cause it to “slow the speed of the impeller (which is driven by the drive motor) to an idle condition”. This means that when the speed of the impeller driven by the drive motor is slowing to reach the idle condition, then a current that contributes to a driving torque of the drive motor, does not flow through the motor of the drive support unit (Column 3 Line 64-Column 4 Line 15). Thus, given that Powell teaches active use of the magnetic bearings even in the event of a surge, and teaches a situation where during surge no currents are provided to the motor that contribute to a driving torque, the prior art of record is able to make the language of claim 6 obvious. Thus Applicants arguments are not persuasive.-- 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schob USPN 6559567 - discloses an electromagnet rotary drive which is improved upon in the prior art of Kascak USPN 7456537.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746